Citation Nr: 0511093	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder, 
to include lumbosacral strain with degenerative changes.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1946 to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a November 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Indianapolis, Indiana.  

The RO denied, in pertinent part, a petition to reopen a 
claim of service connection for a low back disorder, to 
include lumbosacral strain with degenerative changes (low 
back disorder herein).  The RO also denied a claim of service 
connection for a heart disorder.  

The veteran's sworn testimony was obtained at a hearing 
conducted by a Decision Review Officer at the RO in March 
2004 (RO hearing).  A transcript of this hearing is on file.  

The Board notes that notwithstanding the RO's apparent 
reopening of the claim of service connection for a low back 
disorder in an April 2004 supplemental statement of the case 
(SSOC), the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Marsh v. West, 11 Vet. App. 468 (1998) (Board has the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction) and Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(Board cannot ignore "threshold" issue of new and material 
evidence).  




The issues of entitlement to service connection for a low 
back disorder, based on a reopened claim, and service 
connection for a heart disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. 

In April 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  In an unappealed July 1986 rating decision, the RO denied 
entitlement to service connection for a low back disorder, 
then diagnosed as lumbosacral strain with degenerative 
changes, notice of which was issued that same month.  

2.  Evidence submitted since the July 1986 RO rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of evidence of record at the time of the prior final denial, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence submitted since the July 1986 rating decision, 
wherein the RO denied a claim of service connection for a low 
back disorder, to include lumbosacral strain with 
degenerative changes, is new and material, and the veteran's 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5017, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.159, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2004).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

There is new legislation regarding the obligations of VA in 
assisting claimants. On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law. The VCAA provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000); 38 U.S.C.A. § 5103A.  



The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).  As 
the veteran's claim to reopen was received in January 2002, 
the revised criteria apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  




Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and osteoarthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2004).  
Analysis
Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  


In this case, the veteran filed an application to reopen a 
claim of service connection for a low back disorder in 
January 2002.  The RO issued notice to the veteran of VA's 
duty to assist and other VCAA responsibilities in a letter 
dated in October 2003, after the initial adjudication of the 
claims in a November 2002 RO decision and July 2003 statement 
of the case (SOC).  

However, the claims were readjudicated on a de novo basis in 
April and August 2004, with consideration of all of the 
evidence of record.  As such, the timing of the notice 
comports with the CAVC's holding in Pelegrini, supra. 

Additionally, the action taken by the Board in the instant 
decision is favorable to the veteran.  Accordingly, any VCAA 
deficiency is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes, however, adequate notice of VCAA.  The 
October 2003 VCAA letter advised the veteran of his need to 
submit new and material evidence to reopen his claim of 
service connection for a low back disorder, with medical 
evidence that this low back disorder was due to service.  

The RO's October 2003 VCAA notice also informed the veteran 
that VA would attempt to obtain any evidence that he 
identifies.  The RO requested that he send VA any information 
he may have pertinent to his claim.  

The RO also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claim.  The veteran has identified 
such evidence as to both claims-development that is 
addressed in the Remand portion of the instant decision.  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to reopen the claim of 
service connection for a low back disorder.  

"[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby). 

The Board is satisfied that no further development is needed 
to reopen a claim of service connection for a low back 
disorder.  


New and Material Evidence

The veteran seeks to reopen a July 1986 decision wherein the 
RO denied a claim of service connection for a low back 
disorder.  

The evidence of record at that time included the veteran's 
available service medical records, including a separation 
examination for July 1947.  A July 1947 examination report 
for separation from service is silent as to any 
musculoskeletal complaint or disorder.  

A June 1986 private treatment record of ERC (initials), MD, 
indicated that the veteran had first been seen in March, 
1971, but that he did not make a complaint regarding his back 
until May 1974.  The given diagnosis was ligament strain over 
the mid-sacral area, with degenerative arthritic changes on 
X-ray studies.  

In July 1986 the RO denied the claim on the basis of the 
above evidence, noting that the medical evidence is not show 
any continuity of low back symptomatology since service.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis. Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).  

In the instant case on appeal, the veteran has-for the first 
time-submitted supportive medical evidence regarding his 
long-claimed low back disorder.  

The Board initially notes that many of the veteran's service 
medical records are presumed destroyed in a fire at the 
National Personnel Records Center (NPRC herein) in July 1973.  
See NPRC correspondence of April 2002.  

It is unfortunate that the veteran's complete service medical 
records are unavailable.  In such cases, post service 
evidence which would tend to establish continuity of 
symptomatology is especially useful.  The veteran has 
identified such evidence.  

In May 2004, the veteran submitted the medical opinion 
statement of ML (initials), MD, indicating that the veteran's 
myelogram performed in April of 1974 reveals findings, a 
large extradural defect on the right at L5-S1, which are 
"likely the result of an old injury dating back to 1947."  
The veteran testified at his March 2004 personal hearing that 
he has a copy of the 1974 myelogram of his spine, but no copy 
or other interpretive report is of record.  

This evidence is new and material in that, for the first 
time, evidence shows a possible link between his post-service 
back disorder and his claimed injuries in service.  The May 
2004 medical opinion of Dr. ML relates to an unestablished 
fact necessary to substantiate the claim-a possible nexus to 
service.  This evidence is new and material in that it is 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.  

In reaching the above decision, the Board must emphasize that 
although new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a low 
back disorder, to include lumbosacral strain with 
degenerative changes, necessary development remains to be 
completed as to the reopened claim, as detailed in the 
following Remand.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of service connection for a low back disorder, 
to include lumbosacral strain with degenerative changes, the 
appeal is granted to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Board preliminarily notes that while adequate notice of 
VCAA was issued in October 2003, additional records and 
medical development remains to be completed so as to satisfy 
VCAA's duty to assist provisions.  

The Board initially notes that the NPRC has indicated that 
the veteran's service medical records, not presently already 
on file, are presumed to have been destroyed in a fire at 
NPRC in July 2003.  The RO is reminded of the heightened duty 
to explain its findings where service medical records are 
unavailable or incomplete.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The only VA examination of record during the appeal was 
conducted in October 2002, at which time the May 2004 private 
medical nexus opinion of Dr. ML was not of record.  
Additionally, the VA examination report included no nexus 
opinion, and no review of the April 1974 MRI, about which the 
veteran testified at his personal hearing in March 2004 
remains in his possession, but has not been made a part of 
the record on appeal.  All available records should be 
requested and obtained for use in the appeal.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims on 
appeal.  38 U.S.C.A. § 5103A (West 2002).  

The CAVC has long held that the VA's duty to assist includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  

Additionally, the Board notes that although an attempt was 
made for copies of records, with negative results, from the 
hospital where the April 1974 low back treatment was 
received, no attempt has been made to obtain records from Dr. 
TA, the surgeon who operated on the veteran's low back at 
that time.  The veteran testified in March 2004 that these 
records might be available, as Dr. TA was "still around."  
These records must be obtained, and a VA examination 
scheduled.  

As to the claim of service connection for a heart disorder, 
"heart trouble" was noted at entry into service in February 
1946 and current diagnoses of hypertension and coronary 
artery disease, status post history of myocardial infarction 
and angioplasty, was noted on VA examination in October 2002.  
However, the October 2002 VA examination report included no 
medical nexus opinion.  Moreover, a November 2003 statement 
of the veteran indicated pertinent treatment from Dr. WA, 
whose records have not been obtained.  Additionally, at his 
March 2004 personal hearing, the veteran testified that he 
had been seen by a cardiologist at the Mayo Clinic, records 
which have not been obtained on appeal.  Accordingly, both 
record development and another VA examination is needed.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In closing, the CAVC specifically mandated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board, itself, errs in 
failing to ensure compliance. Id.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, with dates of 
treatment and addresses, both VA and non-
VA, who have treated him for any heart or 
back disorder since July 1947, to include 
Drs. TA (1974), WA, and ML, as well as 
the Mayo Clinic and a copy of the April 
1974 MRI report or interpretation.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of any response, all 
outstanding VA treatment records should 
be obtained, dated from March 2004 to the 
present.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

3.  Upon completion of the above, the VBA 
AMC should schedule the veteran for VA 
orthopedic and cardiologic examinations 
by appropriate and available medical 
specialists, including on a fee basis if 
necessary, for the purpose of obtaining a 
qualified medical nexus opinion 
addressing the following medical issues: 

(a) Is it, "at least as likely as not," 
that any low back or heart disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?  
Comprehensive medical nexus opinions are 
requested, with reference to all of the 
pertinent medical evidence of record.  

In answering the above, the examiners 
must refer to the evidence of record, 
including available service medical 
records both at entry and exist into 
service, the June 1986 and May 2004 
private medical statements regarding a 
low back disorder, the October 2002 VA 
examination report and treatment records, 
statement of the veteran in support of 
his claims on appeal, as well as any 
other records concerning the 1974 low 
back treatment received by the veteran.  

(b) As to any heart disorder found on 
examination, if no relationship is 
determined to exist relating the heart 
disorder to the veteran's prior service, 
reference must be made to the notation of 
a "heart condition" at entry into 
service, and the examiner must also 
provide an opinion as to whether any 
current heart disorder(s) found on 
examination was/were aggravated during 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

Any further indicated special studies 
must be conducted.  

All opinions expressed by the examiners 
must be accompanied by a complete 
rationale, with reference to the 
documented clinical history.  




4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical and nexus opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder, to include lumbosacral strain 
with degenerative changes, and a heart 
disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


